      Case 2:20-cv-02484-TLN-DB Document 17 Filed 06/09/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RANDALL E. HEGGIE,                                No. 2:20-cv-2484 DB P
12                       Plaintiff,
13           v.                                         ORDER AND FINDINGS AND
                                                        RECOMMENDATIONS
14    SHASTA COUNTY JAIL, et al.,
15                       Defendants.
16

17          Plaintiff is a county inmate proceeding pro se with a civil rights action under 42 U.S.C.

18   §1983. In an order filed January 27, 2021, this court found plaintiff’s complaint failed to state

19   any claims for relief under §1983. (ECF No. 12.) This court dismissed the complaint with leave

20   to amend. Plaintiff was given 60 days to file a first amended complaint.

21          In an order filed April 20, 2021, this court noted that plaintiff had not filed a first amended

22   complaint. (ECF No. 16.) Plaintiff had, however, filed a document in which he appeared to seek

23   a court order for an investigation. (ECF No. 15.) This court denied that request and gave plaintiff

24   an additional 30 days to file a first amended complaint. This court warned plaintiff that if he

25   failed to file a timely first amended complaint, this court would recommend plaintiff’s action be

26   dismissed. Included with the service of the April 20 order was a second copy of the court’s

27   January 27 order.

28   ////
                                                        1
      Case 2:20-cv-02484-TLN-DB Document 17 Filed 06/09/21 Page 2 of 2


 1            Thirty days have passed and plaintiff has not filed a first amended complaint or otherwise

 2   responded to the April 20 order.

 3            Accordingly, the Clerk of the Court is HEREBY ORDERED to randomly assign a district

 4   judge to this case; and

 5            IT IS RECOMMENDED that this action be dismissed for plaintiff’s failure to prosecute

 6   and failure to comply with court orders. See E.D. Cal. R. 110; Fed. R. Civ. Proc. 41.

 7            These findings and recommendations will be submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within thirty days after

 9   being served with these findings and recommendations, plaintiff may file written objections with

10   the court. The document should be captioned “Objections to Magistrate Judge's Findings and

11   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

12   may result in waiver of the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d

13   1153 (9th Cir. 1991).

14   Dated: June 8, 2021

15

16

17

18

19   DLB:9
     DB Prisoner Inbox/Civil Rights/R/hegg2484.fr
20
21

22

23

24

25

26
27

28
                                                        2
